Citation Nr: 1813805	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-48 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an effective date prior to February 23, 2015, for the grant of service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
FINDINGS OF FACT

1.  For the rating period on appeal, audiometric testing has revealed, at worst, a Level V hearing loss in the right ear and Level III hearing loss in the left ear.

2.  An unappealed April 2004 rating decision denied service connection for hearing loss, and it became final. 

3.  After the April 2004 rating decision, the first communication from the Veteran evidencing an intent to reopen a claim of service connection for hearing loss was received by VA on February 23, 2015.


CONCLUSIONS OF LAW

1.  For the rating period on appeal, the criteria for a rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2017).

2.  The April 2004 rating decision that denied service connection for hearing loss is final.  38 U.S.C. §§ 7105 (c) (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2017).

3.  The criteria for an effective date prior to February 23, 2015 for the award of service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 5101, 5100, 7105 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis for Bilateral Hearing Loss Disability Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85.

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately. Id. 

The Board has reviewed all the evidence of record, including the Veteran's lay statements, a VA audiological examination, and the Veteran's statements.  For the reasons discussed below, the Board finds that the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met for the entire rating period on appeal.

On the authorized audiological evaluation in May 2015, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
70
75
75
LEFT
30
65
70
70
Speech audiometry revealed speech recognition ability of 88 percent in both ears.

The May 2015 audiometric findings, applied to Table VI, yield a numeric designation of (III) in the right ear (63 decibel puretone threshold average, and 88 percent speech discrimination) and a numeric designation of (III) in the left ear 
(59 decibel puretone threshold average, and 88 percent speech discrimination).  The numeric designation for the right ear (III) along with the numeric designation for the left ear (III), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The result of the May 2015 examination reveals that the Veteran has exceptional pattern of hearing impairment in the right ear.  Specifically, puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz in the right ear.  As such, the Roman numeral designation from Table VIA would yield a numeric designation of (V) in the right ear (63 decibel puretone threshold average) and numeric designation of (III) in the left ear (59 decibel puretone threshold average, and 88 percent speech discrimination).  The numeric designation for the right ear (V) along with the numeric designation for the left ear (III), entered into Table VII, produce a 10 percent evaluation for hearing impairment.

The VA examiner also noted that the Veteran's functional impairment of his hearing loss included having difficulty understanding conversation without his hearing aids.  He also indicated that he had to often ask people to repeat themselves, which described as frustrating and embarrassing.  

The remaining evidence of record does not contain any audiological testing. 

Further, the Board considered the lay statements submitted by the Veteran and recognizes his complaints regarding his inability to hear well.  The Veteran is competent to describe his hearing difficulty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  As discussed above, the May 2015 VA examiner addressed functional effects of hearing loss by noting that the Veteran had difficulty understanding conversation without his hearing aids.  He also indicated that he had to often ask people to repeat themselves, which described as frustrating and embarrassing.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record.

For these reasons, the Board finds that, for the entire rating period on appeal, a rating in excess of 10 percent for bilateral hearing loss is not warranted.

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Laws and Analysis for Earlier Effective Date for the 
Grant of Service Connection for Bilateral Hearing Loss

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d at 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. at 128-30 (2000). 

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed. 
38 C.F.R. § 3.151 (a) (2017).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit." 
38 C.F.R. § 3.1 (p) (2017).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155 (a) (2016).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id. 

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110 (a) (2012).  See 38 C.F.R. § 3.400. 

Further, 38 C.F.R. § 3.400 (q)(2), provides that the effective date of the grant of service connection after the receipt of new and material evidence following a final disallowance is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.

If a veteran files an application for service connection with VA, and the claim is disallowed, he has the right to appeal the disallowance to the Board.  See, e.g., 
38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2017).  If he does not initiate an appeal within one year, however, the decision becomes final. See 38 C.F.R. §§ 20.302 (a), 20.1103 (2017).  With exceptions not applicable here, any award based on a subsequently filed application for benefits which is reopened based on new and material evidence can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5108, 5110(a) (2012); 38 C.F.R. 
§§ 3.400 (q)(2) (2017).
The Veteran asserts that an earlier effective date for the award of service connection for his hearing loss disability is warranted because he has had such a disorder since service.

In April 2004, the Veteran sought service connection for an ear drum injury with hearing loss, and that claim was denied in a September 2004 rating decision.  The Veteran disagreed with the denial, but did not perfect substantive appeal after a statement of the case was issued in March 2005.  

On February 23, 2015, VA received a request from the Veteran to reopen his claim for service connection for hearing loss.  The claim was reopened, and service connection for was granted effective from February 23, 2015.

After having carefully reviewed the evidence of record, the Board finds that the evidence does not support entitlement to an effective date earlier than February 23, 2015, for the grant of service connection for hearing loss.  In fact, the Veteran is precluded from obtaining an earlier effective date.  The reasons follow.

As noted above, the RO initially denied service connection for hearing loss in the April 2004 rating decision.  The Veteran did not file a substantive appeal nor was new and material evidence received within a year of notification of the rating decision.   The April 2004 rating decision therefore became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302.

On February 23, 2015, the Veteran filed a claim to reopen the previously denied claim for service connection for hearing loss.  In a July 2015 rating decision, the RO reopened the Veteran's claim and granted the claim based on new and material evidence.  An effective date of February 23, 2015, was assigned, which the RO explained was the date the claim was received.

As noted above, 38 C.F.R. § 3.400 (q)(2), provides that the effective date of the grant of service connection after the receipt of new and material evidence following a final disallowance is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Here, the Veteran has already received an effective date of February 23, 2015, the date of his claim to reopen service connection for hearing loss.  Accordingly, an earlier effective date cannot be awarded under VA regulations. 

The Board notes that the Veteran could potentially have the effective date revised, but he would have to show clear and unmistakable error (CUE) in the earlier April 2004 rating decision by collaterally attacking it after-the-fact.  A review of the record does not demonstrate that the Veteran has filed a claim for CUE of the April 2004 rating decision. 

For these reasons, entitlement to an effective date earlier than February 23, 2015, for the award of service connection for hearing loss cannot be granted, as there is nothing in the record to provide a basis to award an earlier effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where law, as opposed to facts, is dispositive, claim should be denied or appeal terminated because of the absence of legal merit or lack of entitlement under the law).

ORDER

An initial rating in excess of 10 percent for bilateral hearing loss is denied.

An effective date prior to February 23, 2015, for the grant of service connection for bilateral hearing loss is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


